Citation Nr: 0025567	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-13 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to an increased rating for pulmonary 
tuberculosis with emphysema, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to June 
1960 and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice stressors, and medical 
evidence suggesting a link between the veteran's PTSD and 
inservice stressors claimed by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be granted for a 
disorder that was incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The threshold question in any claim for service connection, 
however, is whether the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A claim of entitlement to service connection for 
PTSD is well grounded where the veteran submits medical 
evidence of a current disability, lay evidence (presumed to 
be credible for well- grounded purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Gaines v. West, 11 Vet. App. 
353 (1998).

In the present case, the veteran was diagnosed with PTSD on 
VA examination in April 1998.  At that time, the examiner 
indicated that the PTSD was related to traumatic experiences 
from his time in the Persian Gulf.  A review of the claims 
file shows that the veteran has reported several stressors 
over the years.  Specifically, in a VA examination report 
from March 1994, he indicated that he felt guilt and was 
aloof to his own children due to seeing a dead body of a 14-
year-old in Kuwait City.  The veteran indicated in a November 
1994 statement that he was in the Special Forces unit during 
the Vietnam War (although service records do not indicate 
that the veteran was in the service during the time period of 
the Vietnam War) and that he was dragged by a tank in the 
Persian Gulf.  In VA outpatient records from November and 
December 1993, the veteran was said to be ruminating over a 
100-hour siege in Kuwait City and he also indicated that he 
has removed dead bodies in the desert.  Finally, at a VA 
examination in September 1995, the veteran stated that he was 
on clean up detail in Kuwait and that he frequently saw dead 
bodies and corpses of soldiers that had been burned or 
killed.  He also told of problems with his sergeant in 
Kuwait.

It is the decision of the Board that this medical diagnosis, 
along with reported stressors and evidence suggesting a link 
between the diagnosis and stressors has established a well-
grounded claim.  With a well-grounded claim arises the 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. § 
5107(a).  Therefore, as discussed at length in the REMAND 
portion of this decision, further development is needed prior 
to adjudication.
ORDER

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded. To this 
extent, the appeal is granted, subject to the following 
remand.


REMAND

As noted above, further action is required before 
adjudication can proceed on the issue of entitlement to 
service connection for PTSD.

Initially, the Board notes that the veteran's service medical 
records do not provide evidence that the veteran was injured 
while engaged in combat. The veteran's DD 214 further does 
not show that the veteran received the Purple Heart Medal, 
Combat Infantryman Badge or other citation that is conclusive 
evidence of combat.  As such, the veteran's stressors must be 
verified

Presently, the record contains no evidence to corroborate the 
veteran's assertions regarding the alleged inservice 
stressors.  Significantly, however, the Board notes that 
there is no indication that the RO undertook any effort to 
request verification of the veteran's alleged stressors from 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).

The veteran also claims that he has suffered an increase in 
the severity of his pulmonary tuberculosis.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it now stands is inadequate to adjudicate the 
veteran's increased rating claim and that further action is 
necessary to meet the duty to assist the veteran. 

Service connection for pulmonary tuberculosis was established 
by an RO decision in May 1993, and a 30 percent evaluation 
was assigned at that time.  The Board notes that the 
veteran's rating was subsequently decreased to 10 percent, 
but the evaluation was later increased to 30 percent, 
effective from the date of reduction  (May 1, 1996).  Thus, 
the rating for PTSD has been 30 percent since service 
connection was established.  The veteran contends that this 
30 percent rating does not adequately address the severity of 
his symptoms.

The pertinent evidence here consists of four VA examinations.  
In July 1993, the veteran was diagnosed with inactive 
tuberculosis, as cultures showed no AFB growth.

At a general medical examination in September 1995, the 
veteran had a history of tuberculosis (TB) since a nodule was 
found in 1992.  X-rays showed a surgical staple in the left 
lower lung field secondary to a thoracotomy.  He was 
ultimately diagnosed with history of left midlung nodule, 
status post operation to find the nodule of TB and treatment 
for seven months in 1992.

In July 1997, the history of TB and surgery was again noted.  
His lungs were clear to percussion and auscultation.  He had 
a normal diaphragmatic excursion.  Oxygen saturation was 96 % 
at rest on room air.  Pulmonary function tests revealed 
emphysema.  His FVC was not shown.  His FEV1 was reported as 
both 64.1 % and  76% of the predicted value.  The DLCO was 
50.3 % of the predicted value, which was noted as a major 
change since 1992 when it was 105 % of predicted.  A chest x-
ray revealed a previous left lower lobe thoracotomy.  He was 
diagnosed with history of tuberculosis with completed 
treatment in February 1993 and no recurrence.  Emphysema was 
also diagnosed.

Finally, in November 1997 the veteran underwent his most 
recent VA examination.  At that time, his history was noted 
and he stated that he had emphysema.  His lungs were clear 
with bilateral breath sounds and there was no wheezing.  The 
scars on his chest well secondary to biopsy were well healed.  
The examiner indicated that the TB had apparently been 
inactive since 1992.

Pulmonary function tests revealed a FVC of 70% of the 
predicted value.  His FEV1 was 64 percent of predicted.  
FEV1/FVC was 69 with a predicted value of 80.  The DLCO was 
75 percent of the predicted value.  

During the pendency of this appeal, the regulations relating 
to evaluation of respiratory disorders were changed.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that, when there has been a 
change in an applicable stature or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Accordingly, with respect to 
claims involving ratings for respiratory disorders that were 
pending on October 7, 1996, it is necessary to determine 
whether the amended regulations or the previously existing 
regulations are more favorable to the claimant. 

At the time the veteran submitted his claim, and thereafter 
until October 7, 1996, Diagnostic Code 6731 provided a 
noncompensable evaluation for healed pulmonary tuberculosis 
lesions with minimal or no symptoms.  If the residuals were 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion, the disability would be rated 
at 10 percent.  A 30 percent rating would be assigned for 
moderate residuals with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating required severe 
residuals with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6731 (1996).

Effective October 7, 1996, Diagnostic Code 6731 provides that 
residuals of chronic, inactive PTB will be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  38 C.F.R. § 4.97 (1999).  

The general rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) is as follows:
Where there is Forced Vital Capacity (FVC), of 50 to 64 
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 
to 55 percent predicted, or; maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is warranted.  Where FVC 
is 65 to 74 percent predicted, or; DLCO (SB) is 56 to 65 
percent predicted a 30 percent evaluation is warranted.  
Diagnostic Codes 6825-6833, effective October 7, 1996.

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:

Where the FEV-1 is 40 to 55 percent predicted, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 40 to 55 percent, or; DLCO (SB) of 40 
to 55-percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit) a 60 percent 
is warranted.  With FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted a 30 percent rating is warranted.  38 C.F.R. Part 
4, including 4.31 and Codes 6840-6845, effective October 7, 
1996.

Chronic bronchitis will be rated as follows:

FEV- 1 is 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) 60 percent is warranted.  FEV-1 of 
56 to 70 percent predicted, or; FEV- 1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted is 
warranted 30 percent.  38 C.F.R. Part 4, including 4.31 and 
Code 6600, effective October 7, 1996.

Bearing in mind these rating criteria, the Board notes that 
further examination and testing is required.  First, the 
Board notes that a rating criterion was not addressed in 
either prior VA examination, the maximum oxygen consumption 
criteria.  As this is required for rating, an examination 
must be completed with that test.  Second, the Board also 
notes that the DLCO findings are conflicting in nature.  
First, the July 1997 DLCO reading, 50 percent of predicted, 
seemed to show that the DLCO value  had fallen significantly 
since 1992.  However, in November 1997, the DLCO was 75 
percent of predicted.  In view of the significant difference 
in values over a relatively short period of time, it is the 
Board's judgment that further examination is indicated.  

In view of the foregoing, this case is REMANDED for the 
following development:

1. The veteran should be afforded a VA 
pulmonary examination to determine the 
level of severity of his pulmonary 
tuberculosis with emphysema.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examination must 
include pulmonary function studies, as 
well as any other tests that are 
deemed necessary.  The examiner should 
expressly consider all appropriate 
rating criteria and do all appropriate 
pulmonary function tests, to include 
FEV-1, FVC, FEV-1/FVC, DLCO and 
maximum oxygen consumption criteria.

2. The RO should review the file and 
prepare a summary of all the veteran's 
claimed inservice stressors.  The RO 
should also refer to the stressor 
information as discussed above.  This 
summary and a copy of the veteran's DD 
Form 214, and any other relevant 
associated service documents, should 
be sent to USASCRUR. 

3. After completing the above actions, 
and only if the RO determines that one 
or more inservice stressors has been 
verified, the RO should schedule the 
veteran for a psychiatric examination.  
The RO must provide the examiner with 
the summary of the verified 
stressor(s), and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  If a 
PTSD diagnosis is deemed appropriate, 
the examiner should offer an opinion 
as to whether it is at least as likely 
as not that the veteran's PTSD is the 
result of one or more of the verified 
inservice stressors.  The examination 
report(s) should include the complete 
rationale for all opinions expressed.

4. Thereafter, the RO should review the 
examination report(s).  If the report 
is not in compliance with the 
instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should readjudicate 
the issues of service connection for 
PTSD and a rating in excess of 30 
percent for tuberculosis with 
emphysema.  If either determination 
remains unfavorable to the veteran, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



